Exhibit 10.1 THIS AGREEMENT IS MADE ON 24THDAY OF JULY 2013 BETWEEN: AMSA DEVELOPMENT TECHNOLOGY CO LTD, a company incorporated in Belize whose registered place of business is Suite 2, 3rd floor, 10 Eve Street, Belize City, Belize (the "Seller"); and PARADIGM RESOURCE MANAGEMENT CORPORATION, a company incorporated in the State of Nevada, U.S.A, whose principal place of business is at 13520 Oriental Street, Rockville, Maryland 20853 U.S.A (the “Purchaser”). WHEREAS: 1. TOSS PLASMA TECHNOLOGIES LIMITED (the “Company”) is a company established in Belize with limited liability, details of which are set out in Schedule 1. 2. At the date of this Agreement, the Seller is the legal and beneficial owner of 2,682,000 issued shares in the registered capital of the Company representing 67.05% of the total issued share capital of the Company. 3. The Company legally and beneficially owns in aggregate 102 ordinary shares in, or 51% of, the issued share capital of TRF Systems Corporation, a company incorporated in Japan, and 102 ordinary shares in, or 51% of, the issued share capital of TRF Technologies Corporation, a company incorporated in Japan. 4. The Seller has agreed to sell and the Purchaser has agreed to purchase 30% of the total issued and paid up capital of the Company from the Seller on the terms and conditions contained in this Agreement. 5. Upon Completion, the Purchaser will own 30% of the issued registered capital of the Company and the Seller will own 20% of newly issued shares of capital stock of the Purchaser. IT IS AGREED as follows: 1. INTERPRETATION 1.1In this Agreement, and in the Schedules, the following definitions are used: "Company" means TOSS PLASMA TECHNOLOGIES LIMITED; “business day” means a day (not being a Saturday or days on which a typhoon signal No. 8 or black rainstorm warning is hosted in the United States at 10:00 a.m.) on which banks are generally open for general banking business in the United States; “Completion” means completion of the sale and purchase of the Sale Shares in accordance with clause 5; - 1 - “Conditions” means the conditions specified in clause 3; “FINRA” means the Financial Industry Regulatory Authority of the United States. “Listing Rules” means the Rules Governing the Listing of Securities quoted on the United States Over-the-Counter Bulletin Board (“OTCBB”); "Group" means the Company and its subsidiaries from time to time as set out in Schedule 1; “United States” means the United States of America; “Intellectual Property Rights” means patents, trade marks, service marks, registered designs, utility models, domain names, applications for any of the foregoing and the right to apply for any of the foregoing in any part of the world, copyright, inventions, know-how and business names and any similar rights situate in any country; and the benefit (subject to the burden) of any of the foregoing; “Management Accounts” means the unaudited consolidated balance sheet of the Company as at the Management Accounts Date and the unaudited profit and loss account of the Company for the period commencing from the date of incorporation of the Company and ending on the Management Accounts Date, copies of which are annexed hereto in Annexure A; “Management Accounts Date” means 31 December, 2012; “Parties” means the named parties to this Agreement and “Party” means any one of them; “Relevant Claim” means a claim, whether in contract, tort or otherwise, by the Purchaser in respect of any of the Warranties or under any other provisions of this Agreement; “Sale Shares” means in aggregate the 1,200,000 Shares to beexchanged by the Seller to the Purchaser, representing 30% of the entire registered and issued capital of the Company; “Shares” means ordinary shares in the registered capital of the Company; “Tax” and “Taxation” means any form of taxation, levy, duty, charge, contribution or imposition of whatever nature (including any fine, penalty, surcharge or interest in relation thereto) imposed by any tax authority in the United States or elsewhere; "Tax Indemnity" means the tax indemnity in the form set out in Schedule 2; “Warranties” means the representations and warranties set out in Section 7; and "US$" means United States dollars. - 2 - 1.2In this Agreement, save where the context otherwise requires: (A) words in the singular shall include the plural, and vice versa; (B) the masculine gender shall include the feminine and neutral and vice versa; (C) a reference to a person shall include a reference to a firm, a body corporate, an unincorporated association or to a person’s executors or administrators; (D) a reference to a clause, sub-clause, Schedule (other than to a schedule to a statutory provision) shall be a reference to a clause, sub-clause, Schedule (as the case may be) of or to this Agreement; (E) if a period of time is specified and dates from a given day or the day of an act or event, it shall be calculated exclusive of that day; (F) the headings in this Agreement are for convenience only and shall not affect the interpretation of any provision of this Agreement; (G) references to this Agreement include this Agreement as amended or supplemented in accordance with its terms; (H) a document in the agreed form shall mean a document the form of which has been agreed by the parties hereto; (I) all warranties and obligations given or entered into by more than one person are given or entered into severally. The designations adopted in the recitals and introductory statements preceding this clause apply throughout this Agreement and the Schedules. 2. SALE AND PURCHASE Subject to the terms and conditions of this Agreement, the Seller shall sell as legal and beneficial owner and the Purchaser shall purchase or procure the purchase of, the Sale Shares, free from any option, charge, lien, equity, encumbrance, rights of pre-emption or any other third party rights whatsoever and together with all rights attached to them at the date of Completion or subsequently becoming attached to them. 3. CONDITIONS The provisions of this Agreement, other than this clause, clause 9 (Announcements), clause 11 (Costs), clause 12 (Notices) and clause 13 (Governing Law, Service of Process and Arbitration) are subject to each of the following conditions being satisfied in all respects (or waived): (A) the clearance of all announcement(s) and circular(s) (if any) required to be issued by the Purchaser under the Listing Rules and granting of all approvals, if necessary by FINRA in respect of all transactions contemplated by this Agreement; - 3 - (B) the Purchaser and the Seller each undertaking a due diligence investigation in respect of the other including but not limited to the financial affairs, business, assets, results, legal and financing structure, title checking, in whicheachparty shall use its best endeavours to complete the due diligence investigation within 10 (ten) days following the date of this Agreement and each being in its absolute discretion satisfied with the results of such due diligence investigation; (C) the Regulatory Committee of FINRA granting listing of, and permission to deal in, the Consideration Shares; (D) no event having occurred since the date hereof to Completion, the consequence of which is to materially and adversely affect the financial position, business or property, results of operations or business prospects of the Group or the Purchaserand such material adverse effect shall not have been caused; (E) the passing by the Shareholders of the Purchaser at an extraordinary general meeting to be convened and held (if necessary) of an ordinary resolution to approve this Agreement and the transaction contemplated hereunder including but not limited to the allotment and issue of the Consideration Shares credited as fully paid; (F) the Warranties remaining true and accurate and not misleading at Completion as if repeated at Completion and at all times between the date of this Agreement and Completion; and if the Conditions have not been fulfilled or waived by the Purchaser (other than conditions (A), (C) and (E) which may not be waived) on or before 24 July 2013 (or such other date as the parties may agree), the provisions of this Agreement (other than this clause, clause 9 (Announcements), clause 11 (Costs), clause 12 (Notices) and clause 13 (Governing Law, Service of Process and Arbitration) shall from such date have no effect and no party shall have any liability under them (without prejudice to the rights of any of the Parties in respect of antecedent breaches). 4. CONSIDERATION The Consideration shall be satisfied on Completion by the Purchaser allotting and issuing the Consideration Shares as defined hereunder to the Seller credited as fully paid. 4.1.1 The Purchaser shall acquire 804,600 shares, or 30%, of the outstanding shares of the Company, of which 402,300 shares shall be transferred at Completion. 4.1.2 The Purchaser shall be entitled to a put option to sell the remaining 402,300 shares of the Company back to the Seller either in the form of capital stock or cash in an amount to be agreed between the parties, but such option shall expire after 180 days from Completion. - 4 - 4.1.3 The Seller shall acquire 80,700,000 shares, or 20%, of newly issued shares of capital stock of the Purchaser, of which 35,866,667 shares shall be transferred at Completion. 4.1.4 Seller shall be entitled to a put option to sell the remaining 44,833,333 shares of the Purchaser back to Purchaser either in the form of capital stock or cash in an amount to be agreed between the parties, but such option shall expire after 180 days from Completion. 4.1.5 Either party can exercise at its sole discretion the put option to effect the share re-transfer. 5. COMPLETION Subject to continuing fulfilments (or waiver) of the Conditions specified in clause 3 on or before 24 July 2013 (or such other date as the parties may agree), Completion shall take place at the offices of the Purchaser at 4:00 p.m. (United States time) on the fifth business day after the fulfilment or waiver of the last of the Conditions specified in clause 3 or at such other place or time as the parties shall agree. 5.2At Completion: 5.2.1 The Seller shall deliver or cause to be delivered to the Purchaser: (A) duly executed transfer documents in respect of the Sale Shares transferring the Sale Shares to the Purchaser or its nominee together with the relevant share certificates; (B) resolution of the board of directors of the Company approving the registration of the Purchaser or its nominee(s) as shareholders of the Company; (C) all the statutory and other books and records duly written up to date of the Group and its certificate of incorporation, current business registration certificate, all agreements, , all return and correspondences of the Group with the Taxation Department and other governmental departments, , title deeds and all other relevant deeds, documents and correspondences relating to the Property and the affairs of the Group; (D) copy of board resolutions of the Seller (where applicable) authorising and approving its execution of this Agreement; (E) a duly executed Tax Indemnity. 5.2.2 The Seller shall provide the Purchaser with copies of all relevant permits, licences and approvals obtained in respect of the transfer of the Sale Shares. - 5 - 5.2.3 The Purchaser shall allot and issue the Consideration Shares to the Seller (or its nominee) credited as fully paid. 5.2.4 The Purchaser shall cause to be delivered to the Seller (or its nominee) definitive share certificates of title in respect of the relevant number of Consideration Shares. 5.2.5 The Purchase shall provide the Seller with reciprocity essential and relevant information about Purchaser’s company profile and business reorganization plan. Such information shall include but not be limited to: officers & directors, stock ownership, organization structure & subsidiaries, business agreements, mergers & acquisitions, litigations and claims, assets & liabilities, tax returns and SEC filings, and any other materially significant information. 5.2.6 The Purchaser shall deliver or cause to be delivered to the Seller a duly executed Tax Indemnity. The Purchaser shall not be obliged to complete the sale and purchase of any Sale Shares unless the sale and purchase of all of the Sale Shares are completed simultaneously. The Purchaser shall on Completion cause TAKANORI OZAKI to be validly appointed as Interim Chief Executive Officer and TONY HEO as Vice President of Business Development of the Purchaser. The Seller shall on Completion cause one director nominated by the Purchaser to be validly appointed as director of the Company. 6.PRE-COMPLETION UNDERTAKINGS Save as otherwise contemplated in this Agreement, the Seller hereby covenants and undertakes with the Purchaser that they shall procure that, upon the execution of this Agreement and prior to Completion, the business of the Group shall continue to be operated in the ordinary course of day-to-day operations.In particular, the Seller shall procure that except as provided in this Agreement, the Group shall not, and shall procure that the Group shall not, save with the prior written consent of the Purchaser, do any of the following matters:- (A) issue or agree to issue whether directly or indirectly any Shares or loan capital or grant or agree to grant or redeem any option or amend the terms of any existing option over or right to acquire or subscribe any of its Shares or loan capital; (B) enter into any material contract or other material transaction or capital commitment or undertake any material contingent liability which exceeds a monetary value of US$100,000 individually or US$200,000 in aggregate or by reason of its size, term or other factor could materially adversely affect the business of the Group, other than in the ordinary course of business; - 6 - (C) terminate any agreement, arrangement or understanding or waive any right exceeding value of US$200,000; (D) declare any dividends or other distributions; (E) repay any portion or all of the amounts owed by any member of the Group to its shareholders; (F) create or permit to arise any mortgage, charge, lien, pledge, other form of security or encumbrance of equity of whatsoever nature, whether similar to the foregoing or not, on or in respect of any part of its undertaking, property or assets other than (i) liens arising by operation of law in amounts which are not material; and (ii) mortgages, charges, liens, pledges or other form of security given in relation to banking facilities made available to the Group or the obligations of the Group in the ordinary and usual course of trading; (G) give any guarantee, indemnity, surety or security other than guarantees, indemnity, surety or security given in relation to banking facilities made available to the Group or the obligations of the Group in the ordinary and usual course of trading; (H) dispose or agree to dispose of any asset with an aggregate value in excess of US$200,000 except in the course of ordinary business; (I) dispose of the ownership, possession, custody or control of any corporate books or records; (J) other than in the ordinary and usual course of its business, compromise, settle, release, discharge or compound any material civil, criminal, arbitration or other proceedings or any material liability, debt, claim, action, demand or dispute or cancel or waive any right in relation to any of the foregoing with a value in excess of US$100,000 individually or US$200,000 in aggregate; (K) otherwise than in the ordinary course of its business, release, compromise or write off any material amount recorded in the books of account of any member of the Group as owing by any debtors of the Group with a value in excess of US$100,000 individually or US$200,000 in aggregate; (L) amend the memorandum and/or articles of association of every member of the Group; (M) take proceedings relating to the dissolution or winding-up of any member of the Group; (N) any proposed change in the authorised or issued share capital of any member of the Group or in any of the rights or restrictions attaching at the date hereof to the Sale Shares or any proposal concerning options, warrants or other rights to subscribe for the Sale Shares or in any manner vary the share capital of any member of the Group; - 7 - (O) entering into any contract, agreement or arrangement with any director, shareholder or other officer of any member of the Group or any person directly or indirectly connected with any such parties or any independent consultants retained by the Company; (P) the disposal, sale or transfer of a substantial part of the business or fixed or intangible assets of any member of the Group other than in the normal and ordinary course of business. 7.PURCHASER’S & SELLER’S WARRANTIES Each Party represents and warrants to the other that: (A) each Party has full power and authority to enter into and perform this Agreement and the provisions of this Agreement, when executed, shall constitute valid and binding obligations on the Party, in accordance with its terms; (B) the execution and delivery of, and the performance by each Party of its obligations under, this Agreement shall neither: (i) result in a breach of any provision of its Memorandum or Articles of Association or equivalent constituted document; nor (ii) result in a breach of any order, judgment or decree of any court or governmental agency to which the Party is a party or by which the Party is bound; (C) each party agrees to indemnify the other party from and against all reasonable claims (including legal), liabilities, losses, costs and expenses arising prior to the date of this Agreement but for which the other party may suffer or incur or which may be made against the other party either after the date of this Agreement. (D) save as provided in this Agreement, all consents, permissions, approvals and agreements of third parties which are necessary or desirable for each Party to obtain in order to enter into and perform this Agreement in accordance with its terms have been unconditionally obtained in writing and have been disclosed in writing to the other Party. 8.ANNOUNCEMENTS The Purchaser shall procure that an announcement shall be published following the execution of this Agreement in accordance with the Listing Rules in relation to this Agreement. Save as provided in this Agreement, neither party shall release any announcement, or despatch any circular, relating to this Agreement unless as required by law or the Listing Rules or the Takeovers Code or the rules of any regulatory body of which it is a member. - 8 - The Parties hereby undertake that they shall each use all reasonable endeavours to supply such information as may be reasonably necessary to be included in the documents to be despatched or the announcements to be issued take respective responsibility for such information and authorise the publication, despatch and/or release of such documents and announcements. 9.MISCELLANEOUS None of the Parties may assign its rights under this Agreement and this Agreement shall be binding on and enure for the benefit of the Parties’ successors, assigns and personal representatives. 9.2Time shall be of the essence of this Agreement. This Agreement represents the entire understanding, and constitutes the whole agreement, in relation to its subject matter and supersedes any previous agreement between the Parties with respect thereto and, without prejudice to the generality of the foregoing, excludes any warranty, condition or other undertaking implied at law or by custom. Each Party confirms that, except as provided in this Agreement, no party has relied on any representation or warranty or undertaking which is not contained in this Agreement and, without prejudice to any liability for fraudulent misrepresentation, no Party shall be under any liability or shall have any remedy in respect of misrepresentation or untrue statement unless and to the extent that a claim lies under this Agreement. The Parties agree to indemnify and hold each other harmless from any illegal activities, claims or demands for payment, royalties, remuneration’s, receivables or payment of moneys whatsoever, from any and all third Parties, companies, corporations, trusts, shareholders, directors, officers and from governments or governmental agencies. Each Party agrees to indemnify and hold the other Party, its entities, personnel, officers and directors harmless from and against any liability or any loss, damage or expense (including'' any reasonable attorney's fees and expenses incurred in investigation, litigation or otherwise) incurred or sustained by the Party in the exercise of this Agreement, including the actions and activities contemplated herewith. So far as it remains to be performed this Agreement shall continue in full force and effect notwithstanding Completion. In the event that any provision of this Agreement shall be void or unenforceable by reason of any provision of applicable law, it shall be deleted and the remaining provisions hereof, shall continue in full force and effect and if necessary, be so amended as shall be necessary to give effect to the spirit of this Agreement so far as possible. - 9 - Each of the Parties shall after Completion execute all such deeds and documents and do all things as the other Parties may reasonably require for perfecting the transactions intended to be effected under or pursuant to this Agreement. This Agreement may be executed in any number of counterparts, which when taken together shall constitute one and the same instrument and is binding on each and every party. 10.COSTS The Parties shall pay their own costs in connection with the preparation and negotiation of this Agreement and any matter contemplated by it.The Purchaser shall be responsible for any stamp duty payable in respect of the bought notes for the Sale Shares.The Seller shall be responsible for any stamp duty payable in respect of the sold notes for the Sale Shares. 11.NOTICES A notice, approval, consent or other communication in connection with this Agreement: (A)must be in writing; and (B) must be left at the address of the addressee, or sent by prepaid ordinary post (airmail if posted to or from a place outside the United States) to the address of the addressee or sent by facsimile to the facsimile number of the addressee which is specified in this Clause or if the addressee notifies another address or facsimile number in the United States then to that address or facsimile number. 11.2The address and facsimile number of each Party is: The Seller Address： 1-11-5 Muromachi, Nihonbashi, Chuo-ku, Tokyo 103-0022 JAPAN Facsimile： +1 (415)566 2088 Attention： Tony Heo The Purchaser Address: 13520 Oriental Street, Rockville, Maryland 20853 U.S.A. Facsimile: +1 (650) 577 2301 Attention: David Price - 10 - A notice, approval, consent or other communication shall take effect from the time it is received (or, if earlier, the time it is deemed to be received in accordance with sub-clause 12.4) unless a later time is specified in it. 11.4A letter or facsimile is deemed to be received: (A) in the case of a posted letter, unless actually received earlier, on the third (seventh, if posted to or from a place outside the United States) day after posting; and (B) in the case of facsimile, on production of a transmission report from the machine from which the facsimile was sent which indicates that the facsimile was sent in its entirety to the facsimile number of the recipient. 12.GOVERNING LAW AND SERVICE OF PROCESS This Agreement is governed by, and shall be construed in accordance with, laws in the State of Nevada of the United States. The Seller hereby irrevocably shall appoint an agent to accept service of legal process on its behalf.The Seller irrevocably agrees that if its process agent ceases to have an address in the United States or ceases to act as its process agent, it shall appoint a new process agent acceptable to the other Parties and shall deliver to each of the other Parties within 14 days a copy of written acceptance of appointment by the new process agent. The Purchaser hereby irrevocably appoints the Law Offices of David E. Price of 13520 Oriental Street, Rockville, Maryland 20853 U.S.A as its agent to accept service of legal process on its behalf.The Purchaser irrevocably agrees that if its process agent ceases to have an address in the United States or ceases to act as its process agent, it shall appoint a new process agent acceptable to the other Parties and shall deliver to each of the other Parties within 14 days a copy of written acceptance of appointment by the new process agent. IN WITNESS of which the Parties have executed this Agreement on the date first mentioned above. - 11 - SIGNATURE PAGE SIGNED by ) ) for and on behalf of ) PARADIGM RESOURCE ) MANAGEMENT CORPORATION ) in the presence of:- ) SIGNED by ) ) for and on behalf of ) AMSA DEVELOPMENT TECHNOLOGY ) CO LTD ) in the presence of:- ) - 12 - SCHEDULE 1 DETAILS OF THE COMPANY Name
